DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 07, 2020, November 30, 2020 and May 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method of complex analysis of spectrophotometry and ultrasound images and data for the classification of skin tumors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The limitation recited in claim 1, lines 19-20: “ to find th deepest skin lesions” is not disclosed in the specification. The specification (PG Pub US 2020/0390383 A1) [0025] discloses that “scanning locates where the visually visible skin damage (tumor) is the deepest”. Note that the specification discloses an identification of a portion of a tumor being spatially the deepest, yet the claim recites an identification of a lesion.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-5, 7-9 and 11-13 are directed to a “system” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Claims 6 and 10 are directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: 
Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
The claim recites performing complex analysis and viewing of the images and data, quantification of parameters, detection of a degree of malignancy of the tumor, and suggesting a provisional diagnosis. 
The above recited steps can be practically performed in the human mind.  The complex analysis of the images and the quantification of parameters may be performed with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. The viewing of the images and data is performed visually. The detection of a degree of malignance or tumor and suggesting a provisional diagnosis may be performed by visually comparing the parameters with a database to make a determination mentally. In other words, if a person were to analyze the image data either by visual examination, with a pen and paper, or using a generic computational tool, followed by a mental determination with the assistance of visual, mental or mathematical comparison, he/she would be able to assess the degree of malignancy of a tumor and make a provisional diagnosis. There is nothing recited in the claim to suggest an undue level of complexity in how the complex analysis, the parameter quantification, the degree of malignance assessment and the provisional diagnosis are performed. Therefore, a person would be able to perform these steps mentally or with a generic computer.

Claim 6 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
The claim recites processing multi-dimensional data module in accordance with the data base, and generating values for a common general multidimensional data module. 
The above recited steps can be practically performed in the human mind.  The process of the multi-dimensional data module and the value generation may be performed mentally, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. In other words, if a person were to process the data module either by visual examination, with a pen and paper, or using a generic computational tool, and to perform further mathematical operation to generate values, he/she would be able to accomplish such steps. There is nothing recited in the claim to suggest an undue level of complexity in how the complex analysis, the parameter quantification, the degree of malignance assessment and the provisional diagnosis are performed. Therefore, a person would be able to perform these steps mentally or with a generic computer.
Prong Two: Claims 1 and 16 do not include additional elements that integrate the mental process into a practical application. 
This judicial exception is not integrated into a practical application. 
In particular, claim 1 recites additional elements of a database that stores the data, a spectrophotometric image recording device that records images, a high frequency ultrasonic imaging and data recording device for displaying skin structures, and steps of providing images, compiling a data module, and processing the data module. These steps represents mere data gathering or pre-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality.  In other words, these steps provide data for performing the above identified abstract idea of complex analysis and viewing of the images and data, quantification of parameters, detection of a degree of malignancy of the tumor, and suggesting a provisional diagnosis. They are thus insignificant conventional extra-solution activities.  
Similarly, claim 6 recites additional elements of compiling a database, emitting the light, radiating ultrasound wave, presenting images, and creating a data module. These steps represents mere data gathering or pre-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality.  In other words, these steps provide data for performing the above identified abstract idea of processing multi-dimensional data module in accordance with the database, and generating values for a common general multidimensional data module. They are thus insignificant conventional extra-solution activities.  
Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are hence directed to an abstract idea.
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer or a conventional device. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional steps of compiling a database, generating data and images by emitting the light and radiating ultrasound wave, presenting images, creating and processing a data module amount to no more than insignificant conventional extra-solution activity.  Mere insignificant conventional extra-solution activity cannot provide an inventive concept.  The claim is not patent eligible.  
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely:
further describe the abstract idea such as 
data analysis (determine the area of the skin lesion and the depth of penetration - claims 2, 4 and 7; selecting informative region, quantification and classification – claims 5 and 10-13);
further describe the post-solution activities such as
describing means for obtaining the data (the chamber window - claims 3, 8; the ultrasound signal collection and storing – claim 9); 
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in step d): a computer configured for…automatic detection an assessment of the degree of malignancy of the tumor; and suggesting provisional diagnosis (malignant or non-malignant)”. These limitations are computer/processor-implemented functional claim limitations as recited. Yet the specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. In specific, for example, based on what information does the computer assess the degree of malignancy of the tumor, how is the information associated with the degree of malignancy, and how is the provisional diagnosis linked to the degree of malignancy? It is not enough to disclose that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).  As the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, these claims are rejected for lack of written description. For more information regarding the written description requirement, see MPEP §§ 2161, 2162-2163.07(b).
The dependent claims of the above rejected claims are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-13 in general are presented with inconsistent claim languages without observing proper antecedent basis. In addition, the elements in the claims either are not linked or their roles and utilities in the claimed system/method are not unclear. Applicant is requested to carefully evaluate the claim languages in light of the specification to ensure that the link between the steps or the elements are clearly defined with proper written description support in order to define the scope of the claims. Below are the exemplary indefiniteness issues identified. 
Claim 1, lines 1 and 13 recite “a complex analysis system” and “complex analysis”. Since the term “complex analysis” is not a conventional term used in the field, the term “complex” is considered a relative term which renders the claim indefinite. Such a term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1, line 6 recites “a spectrophotometric image recording device”. It is not clear of the link between this term and the term “the spectrophotometer” recited in line 4. For examination purpose, they are interpreted to be the same. 
Claim 1, line 8 recites “dermatoscopic and individual skin chromophore spatial distribution images”. It is not clear whether it refers to “dermatoscopic image or images” and “individual skin chromophore spatial distribution image or images”. Further, it is unclear of the meaning of “individual” placed before the skin chromophore spatial distribution images. It is not clear what subject the term “individual” modifies. For examination purpose, the above limitation is interpreted as a dermatoscopic image and a skin chromophore spatial distribution image. 
Claim 1, line 9 recites “a high frequency (more than 20 MHz) ultrasonic imaging and data recording device”. It is not clear of the link between this term and the term “the ultrasonic imaging devices recited in lines 4-5. For examination purpose, they are interpreted to be the same. In addition, It is not clear whether the frequency range of more than 20 MHz in the parenthesis further defines the high frequency or it is provided as an example of high frequency. For examination purpose, the high frequency ultrasonic imaging and data recording device is considered the same as the ultrasonic imaging device. 
Claim 1, line 11 recites “specialized software installed”, The term “specialized” is a relative term which renders the claim indefinite. Such a term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1, lines 13-14 recites “images and data recorded by spectrophotometer and ultrasonic imaging devices”. It is not clear of the links of (1) “images and data” and “the data” recited in line 4; (2) “spectrophotometer” and “the spectrophotometer” recited in line 4; and (3) “ultrasonic imaging devices” and “the ultrasonic imaging devices” recited in lines 4-5.
Claim 1, line 15 recites “quantification of parameters”. It is unclear what system or condition the parameters refer to.
Claim 1, line 16 recites “automatic detection an assessment of…”. It is not clear of the meaning of detecting an assessment. Clarification is required. 
Claim 1, line 17 recites “suggesting provisional diagnosis (malignant or non-malignant). It is not clear whether the elements in the parenthesis further define the provisional diagnosis or they are provided as examples of the type of provisional diagnosis. 
Claim 1, lines 16-17 recites “automatic detection an assessment of the degree of malignancy of the tumor; and suggesting provisional diagnosis (malignant or non-malignant)”. There is a missing link of these steps to the rest of the claim elements. None of the data, images, features, characteristic or parameters in any of the preceding steps is used for the assessment and diagnosis. It is not clear how the assessment and diagnosis is performed. 
Claim 1, line 20 recites “to compile a multi-dimensional data module of skin lesion”. Since the word “of” in the above recited limitation apepars to indicate a belonging relationship, it is not clear the meaning of a skin lesion having a multi-dimensional data module. For examination purpose, it is interpreted such that the mutli-dimensional data module is compiled for the skin lesion.
Claim 1, line 21 recites “multi-dimensional data module”. It is not clear if it refers to the same as the term “a multi-dimensional data module” recited in line 20. For examination purpose, they are interpreted to be the same. In addition, one of the above data module is utilized in any other steps. It is not clear of the role of this multi-dimensional data module plays in the complex analysis system as claimed.  
Claim 1 recites “malignant skin tumor” in line 2,  “the tumor” in line 16, and “skin lesion” in line 21. It is not clear of the link among the three terms. For examination purpose, they are interpreted to be the same. 
Claim 1, lines 18-19 recites “images of dermatoscopic, hemoglobin, collagen, epidermal and dermal melanin distribution in the skin”. (1) It is not clear if each of the above recited term has a corresponding image; (2) it is not clear whether those images are acquired using the spectrophotometer, the ultrasonic imaging device or some other tools; and (3) it is not clear whether the term “distribution” refers to the distribution of dermal melanin only or it refers to all of hemoglobin, collagen, epidermal and dermal melanin.
Claim 1, lines 19-20 recite “to find the deepest skin lesion”. It is not clear (1) what it means by the deepest skin lesion as the skin lesion is not defined in the claim; (2) how such a deepest skin lesion is found – whether it is related to the data in the databased  or the images acquired by the spectrophotometric image recording device, or by some other tools; and (3) it is not clear of the role of such a finding of the deepest skin lesion plays in the automatic detection and provisional diagnosis. This limitation has no link to any other claim elements. 
Claim 2, line 3 recites “the depth of penetration”. It is not clear what the penetration refers to. Whether it refers to how deep the tumor has invaded underneath the skin, or it refers to something else. Clarification is required. 
Claim 5 recites “the informative region”. It is not clear of the meaning of this term.
Claims 5 and 10-13 recite “quantification…of the skin lesion”. It is not clear what aspect of the skin lesion the quantification refers to. 
Claim 6, lines 1 and 3 recite “complex analysis”. The term “complex” is a relative term which renders the claim indefinite. Such a term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites in line 3 “data recorded by a spectrophotometer and ultrasound imaging devices”. It is not clear of the link between this data and “images and data” recited in line 2. For examination purpose, they are interpreted to be the same. 
Claim 6, line 5-6 recites emitting the light of different wavelengths onto the area of interest of the patient’s skin”. It is not clear what role the light emission plays in the claimed method. There is no link of this limitation to any other claim elements.
Claim 6, line 7-8 recites “a high frequency (more than 20 MHz) ultrasonic imaging and data recording device”. It is not clear of the link between this term and the term “the ultrasonic imaging devices recited in lines 4-5. For examination purpose, they are interpreted to be the same. In addition, it is not clear whether the frequency range of more than 20 MHz in the parenthesis further defines the high frequency or it is provided as an example of high frequency. For examination purpose, the high frequency ultrasonic imaging and data recording device is considered the same as the ultrasonic imaging device. 
Claim 6, line 8 recites “a 2D skin section view (B-type image). It is not clear whether the B-type image in the parenthesis further defines the 2D skin section view or it is provided as an example of the 2D skin section view. For examination purpose, step c is interpreted as resulting in a 2D skin section view.
Claim 6, line 9 recites “a common general multidimensional data module”, The term “common general” is a relative term which renders the claim indefinite. Such a term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6, lines 11-12 recites “wherein that the images of dermatoscopic, hemoglobin, collagen, epidermal and dermal melanin distribution in the skin are presented”. (1) the word “that” should be deleted; (2) It is not clear if each of the above recited term has a corresponding image; (3) it is not clear whether those images are acquired using the spectrophotometer, the ultrasonic imaging device or some other tools, i.e., whether these images refer to the B-type image recited in line 8; and (4) it is not clear whether the term “distribution” refers to the distribution of dermal melanin only or it refers to all of hemoglobin, collagen, epidermal and dermal melanin.
Claim 6, lines 12-13 recite “the depth values of the skin lesions are determined”. It is not clear (1) what the skin lesions refer to and whether it is related to the skin tumor or the area of interest. Note that the term “the skin lesions” is in its plural form; (2) how the depth value is determined – whether it is related to the images and data recited in the preamble, the B-type image recited in step c), the images recited in the wherein clause, or it is determined by some other tools; and (4) it is not clear of the role of such a determination of the depth values of the skin lesions plays in the automatic detection and provisional diagnosis. This limitation has no link to any other claim elements. 
Claim 6 recites steps of compiling a database, emitting light of different wavelengths, radiating ultrasonic wave, presenting images, determining depth values, creating a data module, and generating values for the data module. However, the link among the steps is unclear. Specifically, it is not clear how the data module generation links to any other steps. It is also not whether steps b) and c) (apepars to be data acquisition) results in the data of a) and results in the image viewed. Further, it is not clear of the link between the depth value determination and the rest of the steps, and what the role the depth value plays in the method. The link between the method steps should be clearly defined. 
Claims 7-9 relate to a method but are recited to be dependent on claim 5 that is a system claim. The scope of claims 7-9 therefore is unclear. 
Claims 10-12 recites “primary data processing”. It is not clear of the link between this data processing and the “computer processing” in line 9 of claim 6. 

The following terms lack proper antecedent basis:
Claim 1, line 4: “the data”, “the spectrophotometer, “the ultrasonic imaging devices; line 7: “the area of interest”, “the patient’s skin”; line 10: “the skin surface”; line 16: “the tumor”; line 18: “the system”; lines 19-20: “the deepest skin lesions”.
Claim 2, line 2: “the area” and “the depth of penetration”.
Claim 3: “the spectrophotometric device chamber window”, and “the area”.
Claim 4: “the penetration depth”.
Claim 5: “the information region”.
Claim 6, line 2: “the classification” and “the following steps”; line 5: “the light”, “the area”, “the patient’s skin”; line 7: “the area of interest”, “the skin”; line 11: “the images”; and line 12: “the depth value”.
Claim 7: “the processing”, “the area”, and “the skin lesion”..
Claim 8: “the spectrophotometric device chamber window”, and “the area of the patient’s skin lesion”.
Claim 9, line 1: “the step of…”.
Claim 9, line 2: “ the raw radio frequency ultrasound signals”.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bamber et al., “Combining High Frequency Ultrasound Reflex Transmission Imaging and Imaging Spectrophotometry for the Diagnosis of Skin Cancer”. IEEE Ultrasonic Symposium, IEEE, Piscataway, NJ, USA. October 2007, pp.248-251, hereinafter Bamber, in view of Marinkovich et al., US 2012/0321759 A1, hereinafter Marinkovich, further in view of Fishman et al., US 2017/0326385 A1, hereinafter Fishman.

Claim 1. Bamber teaches a complex analysis system of spectrophotometry and ultrasound imaging and data for automatic early detection of malignant skin tumor in a patient (Title: combining high frequency ultrasound reflex transmission imaging and imaging spectrophotometry for the diagnosis of skin cancer), comprising: 
(a) a database, wherein the data recorded by the spectrophotometer and the ultrasonic imaging devices is collected and stored (FIG.2 and FIG.4: the computers that connect to the ultrasound imaging and the imaging spectrophotometer comprise memories for storing data and images, which is considered the database as claimed); 
b) a spectrophotometric image recording device (FIG.4: the imaging spectrophotometer), which is configured for emitting light of different wavelengths onto the area of interest on the patient's skin and which is used for recording dermatoscopic and individual skin chromophore spatial distribution images (p.249, Col. Right: an imaging spectrophotometer was constructed from a xenon-arc light source…and a cooled CCD camera; and p.250, Col. Left: about 40 nm spectral resolution centred at any desired wavelength in the approximate range 450-1000nm); 
c) a high frequency (more than 20 MHz) ultrasonic imaging and data recording device for displaying deeper skin structures beneath the skin surface (p.249, Col. Left: a 3D ultrasound scanner…employing an F-0.95 16-24MHz transduce…with a lateral resolution of about 100µm); 
d) a computer configured for digital image analysis with specialized software installed for: - complex analysis and viewing of images and data recorded by spectrophotometer and ultrasonic imaging devices (p.250, Col. Left, ¶-3 to Col. Right, ¶-1: the ultrasound images produced by the above system are easily compared to the visible appearance of the skin…For the 9 cases also evaluated with the imaging spectrophotometer, images at both long and short wavelengths were compared visually with ultrasound C-scans at both shallow and deep levels, to determine the degree of correlation and hence the likely complimentarity of the information); 
- quantification of parameters (p.250, Col. Right, 3. Results: for the six ultrasound features measured, significant quantitative differences existed); 
- automatic detection an assessment of the degree of malignancy of the tumor; and - suggesting provisional diagnosis (malignant or non-malignant) (Abstract: we have developed novel ultrasound and optical non-invasive methods suitable for use in combination, to determine whether a hybrid multivariate approach may eventually be able to provide an objective and to skin cancer diagnosis in primary care); the system is configured 
to compile a multi-dimensional data module of skin lesion; and to processes multi-dimensional data module in accordance with the database (P.250, Col. Right, ¶-1: six numerical ultrasound characteristic were extracted for each lesion: a relative measure of the mean ultrasound surface reflectance, (ii) the mean intra-lesional ultrasound backscatter; (iii) the total mean ultrasound attenuation and (iv, v, and vi) the relative homogeneity (standard deviation) of each of these characteristics across the lesion).  

Bamber does not teach the feature of (1) the assessment and diagnosis are performed by a computer; (2) to provide images of dermatoscopic, hemoglobin, collagen, epidermal and dermal melanin distribution in the skin; and (3) to find the deepest skin lesion”.
In regard to features (1) and (2), however, in an analogous skin cancer diagnosis imaging field of endeavor, Marinkovich teaches
(1) a computer configured for automatic detection an assessment of the degree of malignancy of the tumor and suggesting provisional diagnosis ([0412]: the device 108 may be used as part of a system and method for distinguishing between healthy and suspect tissue in real or near-real time on a patient…The device 108 and associated algorithms and analysis techniques…embodied in a software and determine suspect tissue) – to determine suspect tissue and to distinguish between health and suspect tissue is considered assessing the degree f malignancy and suggesting provisional diagnosis as claimed; and  
(2) providing ages of dermatoscopic, hemoglobin, collagen, epidermal and dermal melanin distribution in the skin ([0429]: the algorithm 150 may be able to measure aspects such as the structure, form, concentration, number, size, stage, and the like of melanocytes/melanin, hemoglobin…collagen; [0897]: analysis of image is done using an optical analysis device coupled to the image capturing device; and [0899]: the optical analyzer further comprises the skin biophysical analysis unit further including at least one of the following parameters: …melanin, hemoglobin,…collagen,…epidermal, dermal sebum levels,…aspect of a skin lesion, melanoma, dermally observed disorder…) – since these parameters of the image is analyzed, it at least implicitly teaches that the images of these features are provided.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Bamber employ such a feature of providing images of dermatoscopic, hemoglobin, collagen, epidermal and dermal melanin distribution in the skin as taught in Marinkovich for the advantage of “allowing an automatic determination of the excision margin for primary cutaneous melanoma…for a better isolation of suspect tissue and retaining a greater degree of healthier tissue”, as suggested in Marinkovich, [0412].

In regard to feature (3), neither Bamber nor Marinkovich teaches that the deepest skin lesion is found.
However, in an analogous skin lesion imaging field of endeavor, Fishman teaches such a feature in [0024]: an optical imaging method advantageously selected to facilitate the visualization of functional data associated with the cells which are being imaged…Accordingly, functional imaging data for a particular skin cancer can be acquired at a surface of the skin and/or at one or more different subcutaneous layers or depths beneath the surface of the skin. 
As skin cancer imaging data is acquired at different subcutaneous layers or depths, these layers comprises the deepest layer in which the skin lesion is located.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Bamber and Marinkovich combined employ such a feature of finding the deepest skin lesion as taught in Fishman for the advantage of “facilitating the visualization of functional data associated with the cells to be imaged”, as suggested in Fishman, [0024].

Claim 6. Bamber teaches a method of complex analysis of spectrophotometry and ultrasound images and data for the classification of skin tumors (Title: combining high frequency ultrasound reflex transmission imaging and imaging spectrophotometry for the diagnosis of skin cancer), comprising the following steps: 
a) compiling a database containing data recorded by a spectrophotometer and ultrasound imaging devices (FIG.2 and FIG.4: the computers that connect to the ultrasound imaging and the imaging spectrophotometer comprise memories for storing data and images, which is considered the database as claimed); 
b) emitting the light of different wavelengths onto the area of interest of the patient's skin (p.249, Col. Right: an imaging spectrophotometer was constructed from a xenon-arc light source…and a cooled CCD camera; and p.250, Col. Left: about 40 nm spectral resolution centred at any desired wavelength in the approximate range 450-1000nm); 
c) ultrasonic wave radiation to the area of interest of the skin using high frequency (over 20 MHz) ultrasonic imaging device resulting in a 2D skin section view (B-type image) (p.249, Col. Left: a 3D ultrasound scanner…employing an F-0.95 16-24MHz transduce…with a lateral resolution of about 100µm; and FIG.1: 2D scan pattern); 
d) computer processing, generating values for a common general multidimensional data module (p.250, Col. Left, ¶-3 to Col. Right, ¶-1: the ultrasound images produced by the above system are easily compared to the visible appearance of the skin…For the 9 cases also evaluated with the imaging spectrophotometer, images at both long and short wavelengths were compared visually with ultrasound C-scans at both shallow and deep levels, to determine the degree of correlation and hence the likely complimentarity of the information; and p.250, Col. Right, 3. Results: for the six ultrasound features measured, significant quantitative differences existed); 
a multidimensional data module for the patient's skin lesion is created; the multidimensional data module is processed in accordance with the database (P.250, Col. Right, ¶-1: six numerical ultrasound characteristic were extracted for each lesion: a relative measure of the mean ultrasound surface reflectance, (ii) the mean intra-lesional ultrasound backscatter; (iii) the total mean ultrasound attenuation and (iv, v, and vi) the relative homogeneity (standard deviation) of each of these characteristics across the lesion).  

Bamber does not teach the feature of (1) the images of dermatoscopic, hemoglobin, collagen, epidermal and dermal melanin distribution in the skin are presented; and (2) the depth values of the skin lesions are determined.
In regard to feature (1), however, in an analogous skin cancer diagnosis imaging field of endeavor, Marinkovich teaches
(1) the images of dermatoscopic, hemoglobin, collagen, epidermal and dermal melanin distribution in the skin are presented ([0429]: the algorithm 150 may be able to measure aspects such as the structure, form, concentration, number, size, stage, and the like of melanocytes/melanin, hemoglobin…collagen; [0897]: analysis of image is done using an optical analysis device coupled to the image capturing device; and [0899]: the optical analyzer further comprises the skin biophysical analysis unit further including at least one of the following parameters: …melanin, hemoglobin,…collagen,…epidermal, dermal sebum levels,…aspect of a skin lesion, melanoma, dermally observed disorder…) – since these parameters of the image is analyzed, it at least implicitly teaches that the images of these features are presented.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Bamber employ such a feature of presenting images of dermatoscopic, hemoglobin, collagen, epidermal and dermal melanin distribution in the skin as taught in Marinkovich for the advantage of “allowing an automatic determination of the excision margin for primary cutaneous melanoma…for a better isolation of suspect tissue and retaining a greater degree of healthier tissue”, as suggested in Marinkovich, [0412].

In regard to feature (2), neither Bamber nor Marinkovich teaches that the depth values of the skin lesions are determined.
However, in an analogous skin lesion imaging field of endeavor, Fishman teaches such a feature in [0024]: an optical imaging method advantageously selected to facilitate the visualization of functional data associated with the cells which are being imaged…Accordingly, functional imaging data for a particular skin cancer can be acquired at a surface of the skin and/or at one or more different subcutaneous layers or depths beneath the surface of the skin. 
As skin cancer imaging data is acquired at different subcutaneous layers or depths, these layers comprises the deepest layer in which the skin lesion is located.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Bamber and Marinkovich combined employ such a feature of determining the depth values of the skin lesions as taught in Fishman for the advantage of “facilitating the visualization of functional data associated with the cells to be imaged”, as suggested in Fishman, [0024].

Claims 2 and 7. Bamber, Marinkovich and Fishman combined teaches all the limitations of claim 1, including the feature that the multi-dimensional data module is processed for determining the depth of penetration (Fishman, [0024]).
Bamber does not teach that the multi-dimensional data module is processed for determining the area of the skin lesion.  
However, in an analogous skin cancer diagnosis imaging field of endeavor, Marinkovich teaches that the multi-dimensional data module is processed for
determining the area of the skin lesion ([0429]: the algorithm 150 may be able to measure aspects such as …aspects of skin lesions (structure, color, dimensions/asymmetry)). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Bamber employ such a feature of providing images of dermatoscopic, hemoglobin, collagen, epidermal and dermal melanin distribution in the skin as taught in Marinkovich for the advantage of “allowing an automatic determination of the excision margin for primary cutaneous melanoma…for a better isolation of suspect tissue and retaining a greater degree of healthier tissue”, as suggested in Marinkovich, [0412].

Claims 3 and 8. Bamber, Marinkovich and Fishman combined teaches all the limitations of claim 1.
Bamber further teach that
the spectrophotometric device chamber window is focused to cover the area of the skin lesion (FIG.4: the optical beam is focused around the skin lesion; and FIG.1 shows the registered optical image that covers the area of the skin lesion).  

Claim 4. Bamber, Marinkovich and Fishman combined teaches all the limitations of claim 1.
Bamber further teach that
the ultrasonic imaging device is configured to determine the penetration depth of the skin lesion (p.248, Col. Left, Abstract: US C-scans at various depths varied with pigmented lesion type).

Claims 5 and 10-13. Bamber, Marinkovich and Fishman combined teaches all the limitations of claims 1 and 6, respectively.
Bamber further teaches 
selection of the informative region, quantification, and classification of the skin lesion (FIG.1: the images illustrate the informative region. P.250, Col. Right, 3. Results teaches that the six ultrasound features are quantitatively analyzed and the results are statistically significant for distinguish between the benign and malignant tissues).
 
Claim 9. Bamber, Marinkovich and Fishman combined teaches all the limitations of claim 6.
Bamber further teaches 
collecting and storing the raw radio frequency ultrasound signals reflected from the skin lesion is additionally performed (p.249, Col. Left, 2. Material and Methods: A 3D ultrasound scanner was modified by employing an F-0.95 16-24MHz transducer, an axial-beam translation drive, and radiofrequency data capture with software for C-scan surface echo tracking and reflex transmission imaging…Radio frequency 9RF) cross-correlation tracking us used to monitor the time of arrival of the skin entry echo, which generates a surface profile image) – since the radiofrequency ultrasound signal is processed to generate a surface profile image, it at least implicitly teaches that the raw data is collected and stored.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YI-SHAN YANG/           Primary Examiner, Art Unit 3793